IN THE COURT OF CRIMINAL APPEALS
                   OF TEXAS
                                  NO. WR-88,707-01



                   EX PARTE CYNTHIA STEWART, Applicant



           ON APPLICATION FOR WRIT OF HABEAS CORPUS
      CAUSE NO. 2012-CR-2106-W-W1 IN THE 399TH DISTRICT COURT
                        FROM BEXAR COUNTY

      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789, 800-805 (Tex. Crim. App. 2015) (Yeary, J., dissenting).




FILED:   September 12, 2018
DO NOT PUBLISH